DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s Restriction/Election filed on 10/28/2021.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, Species A, Embodiment of Fig. 1, Claims 1-5 and 17-19, in the reply filed on 10/28/2021 is acknowledged. Further review of the claim-set reveals that Claims 17 and 19 belongs to non-elected embodiment of Fig. 2 with organic barrier layer 40. As such, the examiner considers Claims 17 and 19 as withdrawn as well.
Minor Objections
Header of the claim amendments of 10/28/2021 has a ‘typo’ in the application number. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108336100 A (Liu) (US PGPub # US2020/0058680 A1 has been used to map the claim limitations) and further in view of US 2008/0290393 A1 (Kakehata).
Regarding claim 1, Liu discloses, a display backplane, comprising: 
a substrate (01; Fig. 1; [0032]; i.e. base substrate); 

    PNG
    media_image1.png
    328
    694
    media_image1.png
    Greyscale


a plurality of photosensitive devices (09; Fig. 1; [0033]; i.e. photosensitive component; array substrate has a lot of pixels, thus there are multiple thin film transistors along with plurality of photosensitive components) spaced apart (away from TFT 001 and part of ILD layer 07) from the thin film transistor structure layer (07 and 001) and disposed on one side (right side) of the thin film transistor structure layer (07 and 001) away from the substrate (01) (Fig. 1; [0032] - [0033]).  
But Liu fails to teach explicitly, wherein an etching rate of the interlayer dielectric layer carried out under an HF atmosphere condition is less than 2 A/S;
However, in analogous art, Kakehata discloses, wherein an etching rate of the interlayer dielectric layer (insulating film) carried out under an HF atmosphere condition is less than 2 A/S ([0025]);
Note: Kakehata teaches in para. [0025] that insulating film having an etching rate of 8 nm/min (~1.33 A/S) or less with respect to 0.5 wt In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Kakehata before him/her, to modify the teachings of a display panel with thin film transistor, photo sensor and dielectric layer as taught by Liu and to include the teachings of reducing the hydrogen content of the insulating film including oxygen and hydrogen by performing a plasma treatment on the insulating film ([0016]) as taught by Kakehata since the etching rate of the insulating film including oxygen and hydrogen after the plasma treatment is slower than that of the insulating film before the plasma treatment with respect to 0.5 wt % hydrofluoric acid ([0017]). As a result, the characteristics of the insulating film would remain intact and any kind of particles including hydrogen cannot influence the characteristics of the thin film transistor. Absent this important teaching in Liu, a person with ordinary skill in the art would be motivated to reach out to Kakehata while forming a In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Liu discloses, the display backplane according to claim 1, wherein: 
the photosensitive device (09) comprises a first electrode (091), a photosensitive sensor (090; Fig. 1; [0032]; i.e. photosensitive layer), and a second electrode (092) that are stacked up (Fig. 1; [0032]), 
the first electrode (091) being disposed near the substrate (01) (Fig. 1; [0032]); 

    PNG
    media_image1.png
    328
    694
    media_image1.png
    Greyscale


a gap positioned between an edge of the orthographic projection of the first electrode (091) on the substrate (01) and an edge of the orthographic projection of the photosensitive sensor (090) on the substrate (01) (Fig. 1; [0032]), 
But the combination of Liu and Kakehata fails to teach explicitly, a width of the gap being equal to or greater than 7 microns.
However, Liu teaches in the embodiment of Fig. 2A that the first electrode layer 31 (Fig. 2A; [0040]) also has light shielding function, so as to avoid light irradiated onto the active layer 51 from affecting the TFT 5. In order to avoid light irradiation to the active layer, the first electrode 31 is made much larger than the active layer 51 for light shielding (Fig. 2A; [0048]). As a matter of fact, the first electrode 31 also shields the photosensitive layer 32. While it can be easily established that the first electrode 31 should be much larger than photosensitive layer 32 for light shielding, it cannot be infinitely large. In order to reduce the overall size of the display panel, the above limitation ‘width of the gap’ can be considered a ‘result-effective variable’ and should be optimized. Thus, because it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it 

    PNG
    media_image2.png
    284
    651
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of two embodiments of Liu before him/her, to modify the teachings of a regular conductive first electrode of Fig. 1 into a first electrode with light shielding function of Fig. 2 since having the first electrode with light shielding function can avoid light irradiated onto the active layer of TFT or light sensitive layer of photosensitive component and maintain their normal characteristics ([0040]).

Regarding claim 5, Liu discloses, the display backplane according to claim 2, wherein the photosensitive sensor (09) is a PIN-type photodiode (Fig. 1; [0047] – [0048]).
Regarding claim 18, Liu discloses, the display backplane according to claim 1, wherein the display backplane is implemented in a display device ([0090]).  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 3, the closest prior art, CN 108336100 A (Liu), in combination with US 2008/0290393 A1 (Kakehata), fails to disclose, “the display backplane according to claim 2, wherein the display backplane meets at least one of the following conditions: 
an orthographic projection of a source electrode of source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the photosensitive sensor on the substrate overlap each other partially, and 
a gap between an orthographic projection of an edge line on one side of the source electrode away from a drain electrode in the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the drain electrode on the substrate is equal to or greater than 7 microns; and 
an orthographic projection of the drain electrode of the source and drain electrodes in the thin film transistor under the photosensitive device on the substrate and the orthographic projection of the 
a gap between an orthographic projection of an edge line on one side of the drain electrode away from the source electrode of the source and drain electrodes on the substrate and an orthographic projection of an edge line on one side of the photosensitive sensor away from the source electrode on the substrate is equal to or greater than 7 microns”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Regarding claim 4, the closest prior art, CN 108336100 A (Liu), in combination with US 2008/0290393 A1 (Kakehata), fails to disclose, “the display backplane according to claim 2, wherein: 
a plurality of spaced-apart sub-pixels are disposed on the display backplane; 
the photosensitive devices are disposed at gaps among the plurality of sub-pixels; 
the photosensitive devices are in an elongated shape; and 
a plurality of sub-pixels are respectively distributed on both sides of the photosensitive devices in a width direction thereof”, in combination with the additionally claimed features, as are claimed by the Applicant.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2007/0273292 A1 (Choi) - An organic light emitting display device is disclosed including a photo diode for receiving light of blue wavelengths. The organic light emitting display device includes a substrate having pixel and non-pixel regions, first and second buffer layers disposed over the substrate, a thin film transistor (TFT) disposed over the second buffer layer, an organic light emitting diode disposed in the pixel region over the TFT and electrically connected with the TFT and a photo diode disposed on the second buffer layer in the non-pixel region and adapted to receive incident light of blue wavelength from an external source.
2. US 2018/0150670 A1 (Jang) - A display device is disclosed including a first base layer. It also includes a circuit layer disposed on the first base layer and including a plurality of switching elements, a pixel layer disposed on the circuit layer and including a light emitting element, wherein the light emitting element is configured to receive a current from at least one of the plurality of switching elements to emit a first light, and a sensor layer disposed below the first base layer and including a sensor, wherein the sensor is configured to receive a second light generated when the first light is reflected by an external object. 
3. US 2017/0278909 A1 (Jeon) - A display apparatus is disclosed including a first pixel, a second pixel, a light sensor, and a light shield. The first pixel has a first light-emitting device which includes a first emission layer that emits light in a first wavelength band in a first direction. The second pixel has a second light-emitting device which includes a second emission layer to emit light in a second wavelength band in a second direction different from the first direction. The second emission layer is below the first emission layer of the first light-emitting device.
4. US 2012/0267611 A1 (Chung) - An organic light-emitting display device is disclosed including a first substrate including a pixel area emitting light in a first direction, and a transmittance area that is adjacent to the pixel area and transmits external light; a second substrate facing the first substrate and encapsulating a pixel on the first substrate. It also includes a sensor array corresponding to the optical pattern array, the sensor array being arranged in a second direction that is opposite to the first direction in which the light is emitted, the second array receiving the external light passing through an optical pattern array.
5. US 2017/0012087 A1 (Seo) - An organic light-emitting display apparatus is disclosed that includes a display area including first and second pixels. A plurality of photo sensors is arranged in an outer area of the display area. The first pixel includes a first pixel electrode, an opposite electrode, and a first emission layer between the first pixel electrode and the opposite electrode. The first pixel electrode, the opposite electrode, and the first 
6. US 2019/0340409 A1 (Zhu) - A display panel and a display device are disclosed to extend an area for recognizing a fingerprint or a palm-print instead of only a fixed area in which a fingerprint can be recognized, so as to recognize a fingerprint or a palm-print throughout the screen while improving the precision of recognizing light rays. The display panel includes: a base substrate; and, infrared light sources, pixel units, and infrared photosensitive sensors on the base substrate.
7. US 2020/0105841 A1 (Bang) - A display apparatus is disclosed including a plurality of display pixel areas and a plurality of light-receiving pixel areas which are arranged in a display area in which an image is displayed, comprises a thin-film transistor array including a plurality of thin-film transistors which correspond to the plurality of display pixel areas. A plurality of electro-luminescence devices disposed above the thin-film transistor array and corresponding to the plurality of display pixel areas.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/17/2021